DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 9, 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 9-15 of copending Application No.: 16463421 (reference application) and in view of Kanatzidis (US Pat.: 6312617). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘421 discloses all features of Claim 1 of this application except that Claim 1 of ‘421 does not disclose incorporation of Pb in their chalcogenide and the amount of Sn is slightly more and the amount of the value of y is slightly different but overlaps.
As to the incorporation of Pb, Kanatzidis discloses the following composition:
 
    PNG
    media_image1.png
    32
    406
    media_image1.png
    Greyscale
(abstract).
	Here, A stands for an alkali, M can include Pb or tin and M’ can include bismuth (col. 2, lines 39-47).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ either Pb or Tin, as taught by Kanatzidis for use in ‘300 because Kanatzidis explains that either Pb or Tin can be employed for use in the chalcogen compound. 
	Additionally, the amount of Sn in Claim 1 of this is slightly less than 4 as compared to the value of Sn in ‘421 being 4.  However, MPEP states that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  See 2131.03.
Furthermore, the ranges for y and z overlap.

	As to Claim 2, Claim 2 of ‘421 completely overlaps claim 2 of this application.

	As to Claim 3, Claim 3 of ‘421 completely overlaps claim 3 of this application.

	As to Claim 4, Claim 4 of ‘421 completely overlaps claim 4 of this application.

	As to Claim 5, Claim 5 of ‘421 completely overlaps claim 5 of this application.

	As to Claim 9, Claim 9 of ‘421 completely overlaps claim 9 of this application.

	As to Claim 10, Claim 10 of ‘421 completely overlaps claim 10 of this application.

	As to Claim 11, Claim 11 of ‘421 completely overlaps claim 11 of this application.

	As to Claim 12, Claim 12 of ‘421 completely overlaps claim 12 of this application.

	As to Claim 13, Claim 13 of ‘421 completely overlaps claim 13 of this application.

	As to Claim 14, Claim 14 of ‘421 completely overlaps claim 14 of this application.

	As to Claim 15, Claim 15 of ‘421 completely overlaps claim 15 of this application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanatzidis (US Pat.: 6312617).
The product made can be produced using the same method used the specification of this application.  In this case, the application mixes the raw materials, then subjects the mixture to heating under melting temperatures (700-800 degrees C, para. 44), pulverizes the product and then sinters the product (PG Pub, para. 39 of disclosure).
Therefore, as to claims 1, Kanatzidis describes a method of making:

    PNG
    media_image1.png
    32
    406
    media_image1.png
    Greyscale
(abstract).
Here, A stands for an alkali, M can include Pb or tin and M’ can include bismuth (col. 2, lines 39-47).  As to the process of making the product, Kanatzidis explains that the ingredients are mixed (col. 3, lines 60-63) and then heated to 800 degrees C (col. 3, lines 64-66).  Following this, the product is then crushed to a powder (col. 3, line 68) and then reheated to 800 degrees C (col. 3, lines 2-5).  This second heating step can be considered a sintering step.  
As to the valence feature, Kanatzidis explains that the compound can be made into an n-type conductor where one atom is replaced by another atom having more valence electrons and the extra electrons not needed for bonding are free to move throughout the crystal (col. 7, lines 16-22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process of making using the same compounds would produce the same composition.

As to Claim 2, Kanatzidis explains that the alkali metal can be lithium, sodium, potassium (col. 3, lines 20-23).

As to Claim 3, Kanatzidi shows a face-centered cubic crystal lattice structure (see Figure) because it shows atoms both at the corners of the unit cell, but also atoms in the center.

	As to Claims 4, 5 and 6, Kanatzidi does not specifically describe the features disclosed in claims 4, 5 and 6.  However, Kanatzidi teaches the same process of making and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that use of the same process with the same compounds would produce the same compound with the same characteristics.

	As to Claim 7, Kanatzidi teaches that the properties of the compound can be controlled and adjusted by varying the values of n and m (col. 2, lines 54-56), but that the values of n and m are greater than 0 (Claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the values of each element added are results effective variables which are known to be adjusted in order to optimize the electrical values of the compound.

	As to Claim 8, Kanatzidi teaches that the properties of the compound can be controlled and adjusted by varying the values of n and m (col. 2, lines 54-56), but that the values of n and m are greater than 0 (Claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the values of each element added are results effective variables which are known to be adjusted in order to optimize the electrical values of the compound.

Claims 9, 10, 11, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanatzidis and further in view of Guo (US Pub.: 2010/0294326).
As to Claims 9, 10, 11, 12 and 15, Kanatzidis describes a method of making a thermoelectric material (abstract) that includes a compound with:

    PNG
    media_image1.png
    32
    406
    media_image1.png
    Greyscale
(abstract).
Here, A stands for an alkali, M can include Pb or tin and M’ can include bismuth (col. 2, lines 39-47).  As to the process of making the product, Kanatzidis explains that the ingredients are mixed (col. 3, lines 60-63) and then heated to 800 degrees C (col. 3, lines 64-66).  Following this, the product is then crushed to a powder (col. 3, line 68) and then reheated to 800 degrees C (col. 3, lines 2-5).  This second heating step can be considered a sintering step.  
As to the valence feature, Kanatzidis explains that the compound can be made into an n-type conductor where one atom is replaced by another atom having more valence electrons and the extra electrons not needed for bonding are free to move throughout the crystal (col. 7, lines 16-22).
Kanatzidis does not teach that after melting, the material is further heated prior to pulverizing.
Guo describes a thermoelectric conversion material (para. 2) that includes n-type thermoelectric conversion materials (para. 14).  The material may have chalogens of Se and Te (para. 28), alkali (para. 24), and metals (para. 26, 27).  Guo explains that the melting technique forms the thermoelectric structure (para. 71). Guo explains that this is performed by combining the melting technique with a heat treatment technique (para. 73).  In one example, Guo describes placing the mixture in a heat treatment and melting the material, followed by heating the material and then cooling it (para. 73).  The cooled material is made into an ingot, then pulverized and then heated again (para. 74). 
As to the specific temperature range, Guo teaches that the heating step can take place from700-800 degrees C, followed by another heating step of 600 degrees C (para. 131).  Both of these heating steps can be considered the heating step after melting.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the material of Kanatzidis after melting and before pulverizing, as taught by Guo because heating the chalocogenide after melting is known to improve the thermoelectric properties of the material.

As to Claims 13 and 14, Guo teaches that the sintering may be performed using spark plasma (para. 74) at 500-750 degrees at a pressure of about 60 MPa (para. 74).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

May 21, 2021